PER CURIAM. Roger Lee 'Stone II appeals the trial court’s order denying his exceptions to the Report and Recommendation of General Magistrate. We agree-that the child support amount was erroneously calculated because Stone was to receive approximately 136 overnights per year with the minor child, not 103 overnights as utilized in the child support calculations. We conclude that the other issues raised on appeal are without merit. AFFIRMED, in part; REVERSED, in part; and REMANDED for recalculation of child support award. PALMER, TORPY and EVANDER, JJ., concur.